Motion to dismiss an indictment upon inspection of the minutes of the Grand Jury of the Extraordinary Trial and Special Term of the Supreme Court of Suffolk County. Motion granted, indictment dismissed, and bail exonerated. The indictment charges defendant with violations of section 1868 of the Penal Law. It appears from the affidavit in opposition to the motion that as a member of the County Board of Supervisors of the County of Suffolk he voted for resolutions designating depositories of county funds in accordance with section 212 of the County Law, one of which designees was a bank of which defendant was a director. The fact that defendant was a holder of 10 shares of the stock of the bank was immaterial (County Law, § 412, subd. 4). The resolutions designating banks did not constitute a contract. The County Treasurer, the chief fiscal officer and custodian of county funds (County Law, § 550, subds. 1, 2), is the officer making the contract when he establishes a debtor and creditor relationship by making a deposit, whether or not in one of the banks which have been designated (cf. County Law, § 213). Present— Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.